 1                          DECLARATION OF WALTER MOSLEY

 2         I, Walter Mosley, hereby declare and state as follows:

 3         1.     I am an attorney licensed to practice law in all courts of the State of

 4   California, New York, United States Tax Court, United States Court of Appeals for the

 5   Sixth Circuit and United States District Court for the Central District of California.

 6         2.     On July 21, 2020, I was sworn in by Robert Nadres, Clerk for the United

 7   States District Court for the Central District of California, to the bar of the United States

 8   District Court for the Western District of Oklahoma.

 9         3.     I am an attorney at the Mosley & Associates, based in Los Angeles,

10   California, one of the attorneys of record for GREATER WYNNEWOOD DEVELOPMENT

11   GROUP in the above-captioned action. The following is within my personal knowledge

12   with the exception of those matters that are alleged based on information and belief as to

13   which I believe them to be true and if called to testify thereto I could and would

14   competently do so.

15         4.     On behalf of Defendants, I executed wire payments to Phillips Murrah

16   IOLTA account totaling $12,498 representing rental payments to Plaintiff until October

17   1, 2020. Plaintiff’s counsel confirmed receipt of these payments via written

18   communication.

19         5.     On behalf of Defendants, I sent to Plaintiff’s counsel a signed copy of an

20   indemnification agreement between the captioned parties per this Court’s order.
                                             -1-                       5:16-cv-00155-SLP
21   DECLARATION OF WALTER MOSLEY ON BEHALF OF DEFENDANT GREATER
                 WYNNEWOOD DEVELOPMENT GROUP, LLC
22                  IN SUPPORT OF COURT COMPLIANCE
 1   Plaintiff’s counsel confirmed receipt of the executed agreement via written

 2   communication.

 3         6.     On behalf of Defendants, I sent to Plaintiff’s counsel a certificate of

 4   insurance, adding Plaintiff’s two entities as additionally insured, initially on Defendant’s

 5   $2million insurance policy in or around July 16, 2020. Over the course of the next few

 6   weeks, I worked diligently with Defendants to obtain an additional $6 million aggregate,

 7   $5 million/$5,000 deductible per occurrence insurance policy, adding Plaintiff’s two

 8   entities as additionally insured. Plaintiff’s counsel confirmed receipt of the Court ordered

 9   insurance policy via written communication.

10         7.     On behalf of Defendants, I informed Plaintiff’s counsel that a banker’s box

11   of Business Records, including bank statements of the account that was specifically

12   requested by Plaintiff’s counsel, was sent to her office. Plaintiff’s counsel confirmed

13   receipt of the banker’s box of Business Records via written communication.

14         8.            On behalf of Defendants, I sent to Plaintiff’s counsel the location of

15   the Buildings and Vehicles. Plaintiff’s counsel confirmed receipt of the location of the

16   Buildings and Vehicles via written communication.

17

18

19

20
                                             -2-                      5:16-cv-00155-SLP
21   DECLARATION OF WALTER MOSLEY ON BEHALF OF DEFENDANT GREATER
                 WYNNEWOOD DEVELOPMENT GROUP, LLC
22                  IN SUPPORT OF COURT COMPLIANCE
 1

 2         9.     I declare under penalty of perjury under the laws of the State of Oklahoma

 3   and the United States of America that the foregoing is true and correct.

 4         Executed on August 6, 2020, at Los Angeles, California.

 5

 6                                                By: /s/ Walter Mosley

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
                                            -3-                      5:16-cv-00155-SLP
21   DECLARATION OF WALTER MOSLEY ON BEHALF OF DEFENDANT GREATER
                 WYNNEWOOD DEVELOPMENT GROUP, LLC
22                  IN SUPPORT OF COURT COMPLIANCE
